DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 20 recite the limitation "the third heating unit" in lines 1-2 and line 1, respectively.  There is insufficient antecedent basis for this limitation in the claims. Neither claim 10 nor claim 11 introduce a third heating unit (third heating unit introduced in claim 13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 6, 8-10, 12, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Janda et al (US 2018/0170832).
Regarding claim 1, Janda discloses a method of converting naphtha comprising (see [0014], suitable feed comprises naphtha):
heating the naphtha in a first heating unit 108a, wherein the naphtha has an initial boiling point that is less than 250°C (inherent characteristic of naphtha – also see [0019] which describes naphtha as a mixture of C5-C10 aliphatic hydrocarbons) (see [0014]);
flowing the naphtha from the first heating unit to a second heating unit 108b (see [0014]);
flowing the naphtha from the second heating unit to a reactor (tubes 117 in radiant zone of furnace 101) (see [0014]); and
providing reaction conditions in the reactor sufficient to convert at least some of the heated evaporated naphtha to C2 to C4 olefins (see [0014], conversion to ethene, propene and the like).
Janda discloses wherein the temperature of the naphtha at the exit of second heating unit (convection section) is 1150°F (621°C) (see [0051]), within the claimed range. Janda does not explicitly disclose the temperature to which the naphtha is heated in the first heating unit, but it is necessarily an intermediate temperature to the 621°C achieved in the second heating unit, i.e. less than 621°C, which overlaps the claimed range. Furthermore, a person of ordinary skill in the art would optimize the preheating conditions in Janda to achieve the desired objective of heating the feed in the convection section to achieve some cracking prior to transfer to the radiant section for further cracking, so as to reduce coking (see [0010]-[0011]). Absent a showing of criticality or unexpected results, the claimed first temperature range is not considered to patentably distinguish the instant claims over the Janda reference. The heating in the first unit is expected to inherently entail at least some evaporation of the naphtha feed, based upon the characteristics of such feed, i.e. comprising C5-C10 aliphatic hydrocarbons.
Regarding claims 2 and 6, the temperature ranges are discussed above in the rejection of claim 1. Furthermore, Janda discloses a pressure at the exit of the convection section in the range of 63.7 psi 
Regarding claim 3, Janda discloses wherein the reactor comprises a third heating unit (fire box 103) (see [0014]).
Regarding claim 5, Janda discloses wherein some of the naphtha is converted to benzene, toluene, and xylene (see [0054]; Table II).
Regarding claim 8, Janda discloses wherein the first heating unit is an economizer, which comprises heating coils (tubes 108a) (see drawing; [0014]).
Regarding claim 9, Janda discloses wherein the second unit is a fire box, which comprises a fired furnace (flames generated by burners) (see drawing; tubes 108b are directly above and heated by fire box 103; [0014]).
Regarding claim 10, Janda is considered to fully teach and/or suggest the limitations of claim 1, discussed above, and equally applicable to the analogous steps of claim 10.
Additionally, Janda discloses determining a rate of conversion to C2 to C4 olefins (see Examples).
Janda does not explicitly disclose the internal volume of the first heating unit, second heating unit, and reactor. Nevertheless, sizing of the respective units is a matter of routine optimization when designing the system for carrying out the process of Janda. A person of ordinary skill in the art would determine the appropriate sizes of the system components by routine experimentation and with reasonable expectation of success. Absent a showing of criticality or unexpected results, the claimed volumes of the respective components are not considered to patentably distinguish the instant claimed invention over the cited prior art.
Regarding claim 12, the temperature range is discussed above in the rejection of claim 1, also applicable to claims 10 and 12. Furthermore, Janda discloses a pressure at the exit of the convection 
Regarding claim 13, Janda discloses wherein the reactor comprises a third heating unit (fire box 103) (see [0014]).
Regarding claim 15, Janda discloses wherein some of the naphtha is converted to benzene, toluene, and xylene (see [0054]; Table II).
Regarding claim 16, Janda discloses wherein the naphtha is flowed into the reactor at a temperature of 1125°F (607°C) (see [0052]), within the claimed range.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Janda, as applied to claims 1 and 10, in view of Choi et al (US 2007/0083071).
Regarding claims 4 and 14, Janda does not disclose wherein providing reaction conditions in the reactor comprises contacting the naphtha with a catalyst.
Choi discloses increasing production of light olefinic hydrocarbons from a naphtha feedstock by catalytic cracking (see [0002]; [0016]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Janda by contacting the naphtha with a catalyst in the reactor, as suggested by Choi, in order to increase conversion to the desirable light olefin products.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Janda, as applied to claim 1, in view of Baumgartner et al (US 2009/0054716).
Regarding claim 7, Janda does not disclose flowing effluent of the first heating unit to a knockout drum and separating the effluent into a liquid stream and an evaporated stream.
Baumgartner is directed to producing lower olefins from a hydrocarbon feedstock. In particular, Baumgartner discloses subjecting the feed to pre-heating in a first stage, separating the effluent in a vapor/liquid separator (equivalent to claimed knockout drum), where the vapor is then passed for 
 It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Janda to include vapor/liquid separation of feed heated in the first stage, as suggested by Baumgartner, in order to remove undesirable feed components as a liquid stream, i.e. those which may cause coking in downstream cracking reactions.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Janda, as applied to claim 10, in view of Brown et al (US 7,482,502).
Regarding claim 11, Brown does not disclose wherein the naphtha is flowed from the first heating unit through a flexible joint to the second heating unit.
Brown is directed to cracking hydrocarbon feedstock into olefins (see Abstract). In particular, Brown discloses furnace tubes being provided with means for compensating for thermal tube expansion from the heating (see col. 9, lines 33-35, considered to be equivalent to a flexible joint as claimed).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Brown to include means for compensating for thermal tube expansion on the heating tubes, as suggested by Brown, in order to protect the tubes from being damaged by the heating and cracking process.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Janda, as applied to claim 10, in view of Bellet et al (US 2006/0116543).
Regarding claims 17-20, Janda does not disclose wherein the heating unit(s) comprise an electrical furnace.
Bellet is directed to cracking hydrocarbons to produce olefins (see Abstract). In particular, Bellet discloses that the source of energy needed for heating is supplied by cogeneration using combustion of a fuel to produce simultaneously both heat energy and mechanical work which is transformed into electricity, wherein the hydrocarbon feed is heated using the heat energy supplied by the cogeneration. Thereafter, it is brought to cracking temperature by means of electrical heating (see Abstract; [0009]). Bellet discloses that this heating configuration allows for more accurate control over heating in the reaction zone in comparison to radiant heat which can only be controlled indirectly (see [0005]; [0009]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Janda by providing heat using the cogeneration configuration suggested by Bellet (i.e. “comprising an electrical furnace”) in order to provide more accurate control over heating within the cracking process.
Regarding claim 17, the office notes that heating in the first unit is expected to inherently entail at least some evaporation of the naphtha feed, based upon the characteristics of such feed, i.e. comprising C5-C10 aliphatic hydrocarbons, as discussed above, and is therefore considered to be “an evaporator” as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371.  The examiner can normally be reached on Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Renee Robinson/Primary Examiner, Art Unit 1772